Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the previously examined iteration of the device, the buffer mechanism was claimed as contacting both the planet carrier and the output shaft.  This feature can be clearly seen in Figures 4-7.   The amendment to claim 9 requires that “the buffer mechanism being a single member in contact with only the outer anti-sliding surface (the outer shaft)”.  This clearly requires that the previously examined embodiment in which the buffer mechanism is in contact with both the shaft and the carrier no longer applies.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claims 1, 9 and 11 - “a gap between the inner side surface of the planet carrier and the circumferential surface of the output shaft” – there does not exist a gap between the circumferential (curved) surface and the side surface – Examiner’s note – after careful review, there appears to be a discrepancy in the specification and drawings.  Simply put, the circumferential surface must be the curved portion of the output shaft.  As can be seen in all of the figures, the gap that exists is between the flat portion of the output shaft (anti-sliding portion 12), not the curved portion.  This is discussed in paragraph [0027], “At this time, there is a gap or an empty position between the other portions 55A, 55B of the inner anti-sliding surfaces 53A, 53B and the outer anti-sliding surface 12, respectively.”.  Please see Examiner Illustration 1 for visual aid.

    PNG
    media_image1.png
    280
    626
    media_image1.png
    Greyscale
;
Examiner Illustration 1
Claims 1, 9 and 11 - “a buffer mechanism provided on at least one of the inner side surface of the planet carrier and the circumferential surface of the output shaft near the gap” – the circumferential surface is the curved surface, at which neither the gap exists, nor does the buffer contact (see Examiner Illustration 1).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments

Applicant's arguments regarding the 102 rejection have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that “Nakamura fails to teach, among other things, a power tool including a buffer mechanism provided on at least one of an inner side surface of a planet carrier and a circumferential surface of an output shaft and configured to not actively apply a pressure to the output shaft and the planet carrier”.  Applicant further provides support (alleged) that “Unlike the claimed invention, the snap ring 22 of Nakamura constantly applies a pressure to the planet carrier 15c”.  The Examiner does not agree with this analysis for several reasons.  

 Argument by the Applicant centers around the issue of pressure application by the buffer mechanism (“Nakamura fails to teach, among other things, a power tool including a buffer mechanism provided on at least one of an inner side surface of a planet carrier and a circumferential surface of an output shaft and configured to not actively apply a pressure to the output shaft and the planet carrier“ more clearly broken down to its base limitation “Nakamura fails to teach … a buffer mechanism provided … configured to not actively apply a pressure to the output shaft and the planet carrier”).  Applicant argues that “Unlike the claimed invention, the snap ring 22 of Nakamura constantly applies a pressure to the planet carrier 15c.”.  This argument fails for two reasons.  
The Applicant is limiting their argument to the snap ring 22. It is clear that the Applicant specifically selected a part from the possible parts that contained language in the specification that would support the Applicant’s position.  As discussed above, the snap ring is only one component of several that are cited for the buffer mechanism.  As a matter of interpretation, the use of the term “mechanism” indicates to the Examiner that the buffer mechanism can in fact contain sub-components, as the term is a broad term commonly used to refer to a more complex device.  Regardless of the (alleged) veracity of the argument, the Applicant is silent regarding those other components that make up the buffer mechanism ([0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a release ring 21, a spring or snap ring 22, two synchronizing and aligning or supporting rings 23, one or more locking members or wedge rollers 24, a lock ring 25, a rubber ring 26, a fixing ring 27 and the spindle 28).  As such, the Applicant’s argument is moot, as it does not address the citation made by the Examiner, merely a specific sub-component that happens to fit the Applicant’s narrative.  .
The claim requires that the buffer mechanism “not actively apply a pressure to the output shaft and the planet carrier”.  The “and” between the output shaft and the planet carrier requires that a buffer must not apply pressure to both of these claimed limitations.  The Applicant’s argument that “Unlike the claimed invention, the snap ring 22 of Nakamura constantly applies a pressure to the planet carrier 15c.” neglects the requirement of applying pressure to the output shaft.  As such, regardless of the above argument concerning the narrowing of the citation to the snap ring 22, the argument fails.  

Regarding claim 9, as discussed above, the Examiner is withdrawing this claim as being directed to a non-elected invention.  In the interest of compact prosecution, the Examiner notes that the arguments provided by the Applicant would fail regardless of the admissibility of the claim as written. Applicant argues that “Nakamura fails to teach, among other things, a power tool including a buffer mechanism that is in contact with only an outer anti-sliding surface and avoids contact with an outer positioning surface of an output shaft.  Unlike the claimed invention, the snap ring 22 of Nakamura contacts the entirety of an outer circumference of the spindle 28.”.  As discussed in the arguments regarding claim 1, Applicant once again limits the discussion to snap ring 22.  This argument does not address the Examiner’s citation for the buffer mechanism, which consists of locking structure 10" and its sub-components.  -	The Examiner further notes that as this limitation has not been examined yet, the application of the previous citation bears very little relevance upon the outcome of the argument.  Should the Examiner be required to reject this limitation, the support ring, 323 of Figure 36 contacts the anti-sliding surface of the shaft without contacting its positioning (circumferential) surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura, (2004/0231952).

Regarding claim 1, Nakamura discloses: A power tool (Figs. 1-2, 2a, tool 100, 200 and/or 300 - the Examiner notes that the Nakamura reference has several embodiments.  The Examiner will clearly designate as to which embodiment he is referencing, and will ensure that none of these embodiments contain issues regarding anticipation or obviousness such as a lack of inter-compatability), comprising: 

an output shaft (Figs. 3 and 13, spindle 28) with a circumferential surface (as seen in Figure 8, the shape of Spindle 28 of Nakamura is identical to the shape of the output shaft of the current application); 

a planet carrier (Fig. 13, carrier 15c) with an inner side surface configured to be rotatably connected to the output shaft to drive the output shaft ([0121] “The snap ring elements 22Ca and 22Cb are supported so that the corresponding projections 43Ca and 43Cb are aligned and are positioned in the same recess 42Ca or 42Cb. In this manner, the snap ring 22C provides the same force on the projections 43C when a force is applied to the snap ring 22C in either rotational direction by the spindle 28C.”), there being a gap between the inner side surface of the planet carrier and the circumferential surface of the output shaft (as can be seen in Fig. 13, the space between the shaft and the carrier contains the snap ring, 22, which fills the gap between the shaft and carrier); and 

a buffer mechanism (As determined from the specification, the locking structure 10” performs the functions of and meets the structural features of the buffer mechanism of the current application.  The Locking Structure 10” is composed of sub-components; [0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a release ring 21, a spring or snap ring 22, two synchronizing and aligning or supporting rings 23, one or more locking members or wedge rollers 24, a lock ring 25, a rubber ring 26, a fixing ring 27 and the spindle 28. Except for the wedge rollers 24 and the spindle 28, the other components of the locking structure 10" are generally in the shape of a ring extending about the same axis, such as the axis of the spindle 28. A lid ring 45 is attached to the fixing ring 27 such that the components of the locking structure 10" are provided as a unit”) provided on at least one of the inner side surface of the planet carrier and the circumferential surface of the output shaft near the gap (see Figure 13 for a visual depiction of these claim limitations), the buffer mechanism configured to not actively apply a pressure to the output shaft and the planet carrier, and to buffer the impact force between the output shaft and the planet carrier when the output shaft rotates relative to the planet carrier under the action of inertial force ([0083], “When the connecting parts 31 and 32 are connected, there is a free rotational space in which the carrier 15 will not convey rotating force to the spindle 28 but in which the carrier 15 and the spindle 28 are rotatable relative to one another for the free angle .alpha..”).

Regarding claim 2, Nakamura further discloses: the circumferential surface of the output shaft (Figs. 3 and 13, spindle 28) comprises an outer anti-sliding surface and an outer positioning surface (Figure 8 shows the connector, 31, of the spindle – the anti-sliding portion consists of - [0083], “(two generally parallel planar surfaces on opposite sides of the spindle axis)”, while the positioning surface consists of the remainder of the connector, the curved portions); the inner side surface of the planet carrier comprising an inner anti-sliding surface and an inner positioning surface (Fig. 13 shows a containing recess 82 having an inner circumference 81 receiving the two snap ring elements 22Ca and 22Cb),

the inner anti-sliding surface corresponding to the outer anti-sliding surface, the inner positioning surface corresponding to the outer positioning surface, and the buffer mechanism provided on the inner anti-sliding surface (paragraphs [0117-0124] provide explicit detail into the interaction between the spindle element and the carrier element, with the buffer element acting between the two in order to transfer motion and energy, thereby meeting the claim limitations).

Regarding claim 3, Nakamura further discloses: the buffer mechanism (Figure 13, snap ring element 22c) comprises two or more buffer members (Figure 13, snap ring elements 22ca and 22cb), each of the two or more buffer members provided on the corresponding inner anti-sliding surface of the inner side surface of the planet carrier ([0094], “As shown in FIG. 6, the central opening of the snap ring 22 is substantially identical to the connector 31 of the spindle 28 so that the snap ring 22 is fixed to and rotates with the spindle 28.”).

Regarding claim 4, Nakamura further discloses: the buffer mechanism (As determined from the specification, the locking structure is composed of sub-components; [0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a release ring 21, a spring or snap ring 22, two synchronizing and aligning or supporting rings 23, one or more locking members or wedge rollers 24, a lock ring 25, a rubber ring 26, a fixing ring 27 and the spindle 28. Except for the wedge rollers 24 and the spindle 28, the other components of the locking structure 10" are generally in the shape of a ring extending about the same axis, such as the axis of the spindle 28. A lid ring 45 is attached to the fixing ring 27 such that the components of the locking structure 10" are provided as a unit”. comprises an elastic material (as seen in Figures 6 and 13, the snap arms 44 are a part of the buffer mechanism 22 - [0093], “The resilient spring force on the projections 43 is provided by the elasticity and material characteristics of the snap arms 44.”)([0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a …  a rubber ring 26”) .

Regarding claim 5, Nakamura further discloses: the elastic material is soft rubber ([0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a …  a rubber ring 26” – regarding the term “soft rubber”, without any further limitations, the term “soft” applies to all rubber, as, when put on a hardness scale, rubber as a material is soft.  Finally, when other rubber rings on the structure are discussed, such as ring 126 (and thus showing a common use of the materials of the rubber) it is disclosed that these rings are, [0167] “In the illustrated construction, the elastic ring 126 is a substantially circular member made of an elastomeric material”.  This definition is in accordance with the requirements of the current application, as disclosed on page 10, 3rd paragraph – “soft rubber having elasticity. Soft rubber can be polypropylene (PP), polyethylene (PE), etc., whose surface hardness is relatively low.”).

Regarding claim 7, Nakamura further discloses: the buffer mechanism  (Figure 13, snap ring element 22c) has a spherical shape (as seen in Figure 13, the overall shape of the snap ring is cylindrical), a cylindrical shape (it is circular in a 2d viewing, and has a small height component, thus rendering the shape cylindrical), or a square shape.

Regarding claim 8, Nakamura further discloses: the buffer mechanism (Figure 13, snap ring element 22c) is provided on the inner side surface of the planet carrier in a point contact manner or a surface contact manner (Both the output shaft and the carrier have an “inner surface”  As such, the Examiner will note that, as seen in Figure 13, the buffer contacts both the spindle and the carrier at both a point and a surface (Carrier contact - as seen in point contact at 42cs, or on a surface in its contact with 81.  Spindle – point contact when the flat portion of the spindle connector 31 contacts the snap ring, 22c, while making surface contact along the curved portion of the connector.)

Regarding claim 11, Nakamura further discloses: A power tool  (Figs. 1-2. 2a, tool 100, 200 and/or 300), comprising: 

a housing (Fig. 3, housing 104); 

a planet carrier (Fig. 13, carrier 15c); 

an outer support ring (Fig. 7, a fixing ring 27) fixed on the housing; 

a cam disk (Figs. 6-7, lock ring 25) provided in the outer support ring and coaxial with the outer support ring; 

a lock pin ([0087] “In the illustrated construction, the locking members are wedge rollers 24”) provided between the outer support ring and the cam disk; 

an output shaft (Figs. 3 and 13, spindle 28) fixedly connected to the cam disk ([0086] “The lock ring 25 defines a hole-shaped connecting part 35 which is substantially identical to the connector 31 on the spindle 28 so that the lock ring 25 is fixed to and rotatable with the spindle 28 without free rotational movement.”); 

there being a gap between a circumferential surface of the output shaft (Figs. 3 and 13, spindle 28) and an inner side surface of the planet carrier (Fig. 13, carrier 15c); and 

a soft rubber ([0089] “The rubber ring 26 is supported in a groove in the fixing ring 27”) provided on at least one of the inner side surface of the planet carrier and the circumferential surface of the output shaft near the gap; the soft rubber configured to buffer the impact force between the output shaft and the planet carrier  by compressing in response (this limitation discusses an intrinsic property of rubber (in fact any solid material, but rubber compresses more so than most other materials)) to the output shaft rotating relative to the planet carrier ([0083], “When the connecting parts 31 and 32 are connected, there is a free rotational space in which the carrier 15 will not convey rotating force to the spindle 28 but in which the carrier 15 and the spindle 28 are rotatable relative to one another for the free angle .alpha..”) under the action of inertial force (paragraphs [0089-0111 describe the actions of the rubber ring, 26, and the respective interactions with the further locking systems that meet the claim limitations.  [0089] “The rubber ring 26 is supported in a groove in the fixing ring 27, and engagement of the wedge rollers 24 with the rubber ring 26 causes rotation of the wedge rollers 24 due to the friction between the wedge rollers 24 and the rubber ring 26”.  Further definition and citation of the art occurs in paragraph “[0111] In the position shown in FIG. 10, the wedge rollers 24A are supported in a releasing position in close proximity to the locked position of each wedge roller 24A. The elastic member 71 supports the wedge rollers 24A with flexibility so that the wedge rollers 24A may flex the concave parts 71a and 71b to move towards a further released position. When the releasing protrusion 41A engages the wedge rollers 24A to release or unlock the wedge rollers 24A, the flexible elastic member 71 attenuates any resulting shock”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, (2004/0231952) in view of Hallberg, (US 2021/0402586). 

Regarding claim 6, Nakamura discloses the device of claim 1.  

Nakamura does not explicitly disclose: an adhesive is provided between the buffer mechanism and the inner side surface of the planet carrier, and the adhesive is configured to engage the buffer mechanism and the inner side surface together.

Hallberg teaches:  an adhesive is provided between the buffer mechanism and the inner side surface of the planet carrier, and the adhesive is configured to engage the buffer mechanism and the inner side surface together (Hallberg - Paragraphs [0021-0024] discuss the use of an adhesive for the bonding of an addendum (such as the freewheel in Hallberg) to the output shaft of the device (the identical output shaft in Hallberg).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly procedure of Nakamura with the adhesive construction technique of Hallberg, thereby combining prior art elements to achieve a desirable and predictable result.  There exist several benefits to the use of Hallberg’s assembly technique, both primary benefits and secondary.  The primary benefit is that the adhesive ensures that the buffer device remains in the correct location relative to the inner side surface, thereby increasing the utility of the device while reducing maintenance requirements.  The secondary benefit is that the use of adhesive is an inexpensive, proven technology, thereby increasing the safety of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731